Citation Nr: 1818360	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  15-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI). 

2.  Entitlement to service connection for a headache condition.

3.  Entitlement to service connection for an eating condition. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1957 to February 1959 with additional service in the United States Naval Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a November 2017 hearing videoconference.  A transcript of that hearing is of record. 

The Board notes that the Veteran has peripherally discussed the issue of dizziness in relation to potential side effects of a head injury.  However, the Veteran has clarified, both in hearing testimony and in written statements to VA, that he believes his dizziness is a symptom of Meniere's disease and is related to his hearing loss.  See Correspondence, December 10, 2017.  The Veteran has a separate claim of entitlement to service connection for disability manifested by dizziness, including vertigo, Meniere's disease, vestibular dysfunction, and benign positional vertigo, to include as secondary to service-connected bilateral hearing loss, which was remanded by the Board in September 2017.  That claim is currently pending before the agency of original jurisdiction (AOJ), therefore the Board does not have jurisdiction over it.  Accordingly, the Board will not adjudicate the issue of dizziness at this time. 

At the hearing, and throughout the appeal period, the Veteran has argued that his headaches were at least in part, a residual of his in-service head injury.  Insofar as this contention was raised as part of his service-connection claim for a TBI, it must be considered herein.  As discussed below, the evidence does not demonstrate that the Veteran has a current diagnosis of TBI.  That stated, there is evidence of record suggesting the presence of a stand-alone headache disability that may be related to his service-connected neck disability.  The Board has therefore listed the issue independently above, and it will be discussed in more detail in the Remand section below.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for headaches, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a TBI. 

2.  Service connection has been established for depressive disorder, not otherwise specified with anxiety disorder, not otherwise specified.

3.  The medical evidence shows that the Veteran's eating condition is a manifestation of his service-connected anxiety disorder, but is not a separate disease entity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a TBI, have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).

2.  The requirements for service connection for an eating condition, as secondary to his service-connected anxiety disorder, for purposes of reclassification only, have been met. 38 U.S.C. § 1131 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).


Analysis

By way of background, the Veteran has reported multiple in-service injuries to the head.  The first occurred in July 1957.  At that time, the Veteran was working as a file clerk.  While putting away a file in a drawer on the bottom row of filing cabinets, another person opened a drawer in a higher row.  The Veteran, unaware that the higher row drawer was opened, rose up quickly and hit his head.  He reports that he lost consciousness and was brought to a clinic in the building.  Service treatment records show that he was treated for a laceration to his head.  The wound was cleaned and dressed.  The Veteran has also testified that he injured his head while painting the hull of the ship on which he was stationed and during a hazing incident onboard that ship.  There are no records of either of those injuries; the Veteran stated that he did not report them so as not to get in trouble.  The Board acknowledges the documented July 1957 injury and the fact that the Veteran is competent to report in-service injuries as he experienced them. 

A.  TBI

The Veteran's contention is that the aforementioned in-service head injuries resulted in undiagnosed concussions that have led to current residuals, including TBI.  

In July 2013, the Veteran underwent a VA examination for TBI.  The examiner noted that the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions.  Judgment was normal and social interaction was routinely appropriate.  The Veteran was oriented to person, time, place, and situation.  Motor activity and visual spatial orientation were normal.  There were no documented neurobehavioral effects and no issues with communication.  The examiner noted a history of three MRI head images from the Veteran's private physician, all of which were normal, and reported no subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  The examiner concluded that it was less likely than not that a TBI was caused by or due to military service, explaining that the expected forces incurred in the described filing cabinet incident would not have been sufficient to cause an intracranial TBI.  
In November 2016, the Veteran underwent a further evaluation for residuals of TBI.  The examiner reported that the Veteran did not presently, nor did he ever have a TBI or any residuals of a TBI.  In an assessment of cognitive impairment and subjective symptoms, the examiner once again noted no complaints of impairment of memory, attention, concentration, or executive functions.  As in the July 2013 examination, judgment was normal, social interaction was routinely appropriate, and the Veteran was oriented to person, time, place, and situation.  Motor activity and visual spatial orientation were normal with no subjective symptoms or neurobehavioral effects.  A March 2011 record showed a recent, negative CAT scan.  The examiner concluded that there was no indication of a current or past TBI or residuals, stating, "There is no documentation in service treatment records of in-service treatment for headaches...If attributable to the filing cabinet incident, one would expect these symptoms to occur proximate to the filing cabinet incident." 

In May 2017, the Veteran underwent yet another evaluation for TBI.  Once again, the examiner declared that the Veteran had never had a TBI or any residuals of TBI.  The assessment of cognitive impairment and subjective symptoms was the same as in previous examinations.  Additionally, the Veteran scored 29 out of 30 on the Mini-Mental State Examination.  The examiner opined that it was less likely than not that a TBI was incurred due to or as a result of military service, to include the events the Veteran narrated.  The examiner explained, "When there is no clinical evaluation at the time of a claimed event, one must rely on subsequent functioning to infer if any potential neurologic sequelae occurred due to a claimed event, which would be evidence to support a potential TBI."  He continued that, in the Veteran's case, subsequent to the Veteran's military career, he had a very successful employment career including 35 years in the insurance industry, owning his own company for 25 of those years, and serving in leadership positions in his local government for 14 years.  The Veteran's "educational attainment and career success indicate intact cognition which makes it less likely than not that an intracranial TBI occurred..."  

The examination opinions, taken in total, provide consistent findings that the Veteran does not have a current diagnosis of a TBI.  The opinions have been supported by thorough rationales which have provided medical explanations as to how the evidence of record supports their conclusions.  These opinions are probative.  The record contains no other documentation that the Veteran has had a TBI during the claims period, aside from the Veteran's assertions.  The Veteran, as a layperson, is competent to describe observable symptoms, but is not competent to provide a diagnosis that would require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The preponderance of the probative evidence, therefore, is against a finding that the Veteran has a current diagnosis of a TBI.  As the preponderance of the evidence is against this finding, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Eating Condition

The Veteran contends that shortly after the July 1957 filing cabinet incident, he began to experience a condition in which he could not eat in public.  In written and oral testimony, the Veteran detailed two incidents within a short period of time after hitting his head.  According to the Veteran, he had gone out on dinner dates at this time, and although he was hungry, he was unable to bring himself to eat.  Since that time, he claims he has been unable to eat in public, and especially in front of women.  He felt ashamed by the condition and managed to hide it from everyone for many years before finally seeking help.  The first documentation in the Veteran's medical record appears in an April 2013 note from a private physician, stating, "File cabinet fell on him when working at Pentagon many years ago.  Horrible eating disorder a month later.  [Was crouched over-when he stood up his head hit an upper drawer that was open.  He passed out and went to civilian clinic.]"  The Board notes that the Veteran is competent to describe the symptoms he experienced. 

The Veteran is currently service connected for depression and anxiety.  At issue is whether the described inability to eat in public represents a separately diagnosed psychiatric disability.  In June 2013, the Veteran underwent a VA mental disorders examination.  At that time, the examiner documented the Veteran's diagnoses of depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  The examiner relayed the Veteran's reports regarding the onset of the eating condition.  The Veteran stated that eating in a restaurant was "impossible" for him, but later clarified that he could eat if he was in a booth, but not at a table in the center of the room.  He reported social anxiety and the prior loss of a romantic relationship over his eating behaviors. 

The examiner stated that there was no diagnosis of an eating disorder at the time of the examination.  In remarks, the examiner stated, "The Veteran does not meet the diagnostic criteria for anorexia nervosa or bulimia nervosa, and does not seem to meet those for eating disorder not otherwise specified, for he does not engage in restriction of food intake, binging or purging.  His food concerns seem to be only related to the environment in which he finds himself unable to consume food effectively, and seems more likely to be a symptom of his anxiety concerns rather than a diagnosis in and of itself." 

The examiner's conclusion is well-supported by medical rationale and therefore probative.  The Veteran's medical records provide no other indication of a diagnosed eating disorder.  Based on this information, the preponderance of the evidence suggests that the Veteran's claimed eating condition is a symptom of his service-connected anxiety disorder and is not a separately diagnosed psychiatric disability.  

That stated, as the evidence demonstrates that the Veteran's eating condition is indeed a manifestation of the Veteran's service-connected anxiety disorder, to the extent that the Veteran desires such a condition to be recognized by VA as such, the Board finds that service connection for an eating condition is granted for purposes of recharacterizing the disability only, but not as a distinct ratable entity.  In this regard, the Veteran's service-connected anxiety disorder should include his eating condition. 

In reaching this decision, the Board acknowledges the Veteran's primary concern of VA recognizing as service-connected all diagnoses and symptoms related to his in-service head injury, which include his depressive disorder and anxiety disorder (see the June 2013 VA examiner's report and opinions); he is acutely aware that he is in receipt of a 100 percent evaluation for his service-connected disabilities and may not realize additional compensation for the eating condition itself.  See the November 2017 hearing transcript, at 9.  The Board's decision merely recognizes the connection that the medical evidence shows between the observation of an eating condition, and his service-connected anxiety disorder, and serves to amend how the disability is characterized so as to reflect this relationship.


ORDER

Service connection for a TBI is denied. 

Service connection for an eating condition is granted for recharacterization purposes only.  The Veteran's service-connected psychiatric disability is reclassified as depressive disorder, not otherwise specified with anxiety disorder and eating condition, not otherwise specified.


REMAND

The Veteran claims that he has experienced chronic headaches and believes that they are causally related to the injuries he incurred in service.  Indeed, medical records show recurring complaints of intermittent headaches dating back to at least April 1992.  

In November 2016 and February 2017 VA headaches examinations, the examiner opined that the Veteran's headaches were not related either to the Veteran's in-service head injuries, or to the Veteran's diagnosed ankylosing spondylitis.  However, the February 2017 examination reports an assessment from a March 2011 progress note in which the Veteran's private physician states that headaches seem clearly driven by musculoskeletal factors.  Records from that same doctor's visit show the Veteran discussed his headaches being relieved through regular massage therapy.  The February 2017 examiner opines that headaches are not among the neurological comorbidities that can be associated with ankylosing spondylitis.  The opinion did not discuss whether the Veteran has a headache condition caused or aggravated by musculoskeletal symptoms of service-connected ankylosing spondylitis.  

Therefore, a new medical opinion is necessary to address whether the Veteran's headaches are caused or aggravated by service-connected ankylosing spondylitis.  The opinion should address the contentions in the record that the headaches are musculoskeletal in nature, and discuss whether the headaches could be caused by musculoskeletal symptoms associated with ankylosing spondylitis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to have an appropriate medical examiner provide an opinion regarding the Veteran's headaches.  The entire claims file, to include a complete copy of this Remand, must be made available to the designated examiner.  The opinion should include discussion of the Veteran's documented history and assertions.  If the examiner determines that a new examination is necessary to be able to address the questions presented, the Veteran should be scheduled for an examination as well.  

The examiner should clearly identify all headache disabilities the Veteran has experienced during the pendency of the claim.  Then, with respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment as to whether it is at least as likely as not (50 percent or greater probability) that the disability is caused or aggravated by a service-connected disability, to specifically include ankylosing spondylitis. 

In answering this questions, the examiner should address: 

* The history of complaints of headache symptoms, both as documented by the medical record and by the Veteran's statements. 

* The March 2011 notes from the Veteran's private physician indicating that the Veteran's headaches were musculoskeletal in nature. 

* Whether ankylosing spondylitis can cause or aggravate musculoskeletal symptoms that result in the type of headaches described in the Veteran's medical records.

The examiner should provide the requested opinions, along with complete rationale for the conclusions reached, in a printed report.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


